F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                       June 27, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

              Plaintiff - Appellee,                      No. 07-4025
       v.                                                  (D. Utah)
 JIM W . H A N SEN ,                           (D.C. Nos.1:06-CV-76-TC and
                                                         1:05-CR-142-TC)
              Defendant - Appellant.



            OR DER DENY ING CERTIFICATE O F APPEALABILITY


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Jim Hansen, proceeding pro se, seeks a certificate of appealability (COA )

to appeal the denial by the United States District Court for the District of Utah of

his motion for relief under 28 U.S.C. § 2255. See 28 U.S.C. § 2253(c)(1)

(requiring COA). W e deny a COA and dismiss the appeal.

      On September 12, 2005, M r. Hansen pleaded guilty in Utah state court to

possession of a controlled substance, but he was not sentenced for that crime until

January 13, 2006. In the meantime, on October 31, 2005, law-enforcement

officers found a number of firearms in his possession. He was charged with being

a felon in possession of firearms, see 18 U.S.C. § 922(g)(1), and pleaded guilty.

His § 2255 motion alleged that he was not a convicted felon at the time he was

found in possession of the firearms because he had not yet been sentenced for the
state offense. The district court denied the motion, holding that under Utah law a

guilty plea constitutes a conviction and that therefore he was a convicted felon on

October 31, 2005.

      M r. H ansen then filed a pleading requesting from the district court a COA

to appeal the denial of his motion and permission to file a successive § 2255

motion. The pleading asserted two new claims for relief, both relating to his

sentence: (1) that his sentence had been wrongly increased for possession of

stolen property because he had not been charged with that crime and (2) that he

was entitled to a reduction in his sentence because he possessed the firearms for

hunting purposes. The district court denied a CO A without addressing the

sentencing arguments or the request to file a successive § 2255 motion. In this

court M r. Hansen’s only contentions are the same challenges to his sentence

raised in the pleading he filed in the district court after denial of his § 2255

motion.

      In a § 2255 proceeding a postjudgment motion that pursues a new

substantive ground for relief must be treated as a successive petition and certified

by an appellate panel before it can be addressed by a district court. See Gonzalez

v. Crosby, 545 U.S. 524, 529–31 (2005); United States v. Nelson, 465 F.3d 1145,

1147 (10th Cir. 2006). Therefore, M r. Hansen’s postjudgment pleading, insofar

as it sought permission to file a successive § 2255 motion on the sentencing

claims, was not within the district court’s jurisdiction and that court was correct

                                          -2-
in not addressing it. See United States v. Gallegos, 142 F.3d 1211, 1212 (10th

Cir. 1998) (per curiam); United States v. Avila-Avila, 132 F.3d 1347, 1348–49

(10th Cir. 1997).

      W e will, however, construe M r. Hansen’s application to us for a COA and

his appellate brief as an implied application to file a successive § 2255 motion in

the district court. See Gallegos, 142 F.3d at 1212. W e may certify a successive

motion only if its claims rely on either “(1) newly discovered evidence that, if

proven and view ed in light of the evidence as a whole, w ould be sufficient to

establish by clear and convincing evidence that no reasonable factfinder would

have found the movant guilty of the offense; or (2) a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that

was previously unavailable.” 28 U.S.C. § 2255; see Coleman v. United States,

106 F. 3d 339, 340 (10th Cir. 1997). Because M r. Hansen’s challenges to his

sentence meet neither requirement, we deny the application to file a successive

§ 2255 motion.

      As to the claim that was raised in M r. Hansen’s § 2255 motion— his

challenge to his status as a convicted felon on October 31, 2005— he presents no

supporting argument in his pleadings in this court. Therefore, we need not

address the issue. See United States v. Helmstetter, 479 F.3d 750, 752 n.1 (10th

Cir. 2007). In any event, reasonable jurists could not debate the district court’s




                                         -3-
ruling, so he is not entitled to a COA. See Slack v. M cDaniel, 529 U.S. 473, 484

(2000).

      W e DENY a COA and DISM ISS the appeal.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -4-